Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (carrier) in the reply filed on 6/27/2022 is acknowledged.
Claims 8, 14-18, 25, 28-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022.
Claims 2, 19-24 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 11/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 2, 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9675687. 
See claims 2, 19-24 as submitted 6/27/2022.
Claims 1-31 of U.S. Patent No. 9675687 recite a method of inducing an immune response against human immunodeficiency virus (HIV) or an HIV epitope in a subject, the method comprising administering to the subject at least one of the following: a nucleic acid composition comprising at least two different synthetic, codon-optimized nucleic acid molecules comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of at least two of SEQ ID NO:1, 3, 5, 7, and 9, wherein one of the synthetic, codon-optimized nucleic acid molecules comprises a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:5 or 7; and a polypeptide composition comprising at least two different isolated polypeptides encoded by a synthetic, codon-optimized nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of at least two of SEQ ID NO:1, 3, 5, 7, and 9, wherein one of the synthetic, codon-optimized nucleic acid molecules comprises a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:5 or 7; wherein the nucleic acid composition and/or the polypeptide composition are administered in an amount sufficient to induce an immune response against HIV or an HIV epitope in the subject.
Such a recitation renders composition comprising nucleic acid molecules with at least 90% identity to SEQ ID NOs: 1, 3, 5, 9 obvious. Further, a method of using composition renders the composition obvious. Further, administering composition renders carrier (as recited in claim 24) obvious as well.
It is noted SEQ ID NOs: 1, 3, 5, 9 of claims 1-31 of U.S. Patent No. 9675687 have 100% identity with instant SEQ ID NOs: 1, 3, 5, 9 (See Result 10 of STIC Sequence Search Result 20220821_174318_us-17-096-579-1.rnpbm, Result 1 of STIC Sequence Search Result 20220821_174318_us-17-096-579-3.rnpbm, Result 1 of STIC Sequence Search Result 20220821_174318_us-17-096-579-5.rnpbm, Result 1 of STIC Sequence Search Result 20220821_174318_us-17-096-579-9.rnpbm, all in SCORE)(as recited in claims 2, 19-23).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 2, 19-24 and claims 1-31 of U.S. Patent No. 9675687 recite a composition comprising: a first synthetic nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:1; a second synthetic nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:3; a third synthetic nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:5; and a fourth synthetic nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:9.

4. Claims 2, 19-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 9-20 of U.S. Patent No. 10124060. 
See claims 2, 19-24 as submitted 6/27/2022.
Claims 2, 3, 9-20 of U.S. Patent No. 10124060 recite a nucleic acid composition comprising at least three synthetic, codon-optimized nucleic acid molecules selected from the group consisting of: a synthetic nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:1; a synthetic nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:3; a synthetic nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:5; a synthetic nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:7; and a synthetic nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:9.
Such a recitation renders composition comprising nucleic acid molecules with at least 90% identity to SEQ ID NOs: 1, 3, 5, 9 obvious. Further, a composition renders carrier (as recited in claim 24) obvious as well.
It is noted SEQ ID NOs: 1, 3, 5, 9 of claims 2, 3, 9-20 of U.S. Patent No. 10124060 have 100% identity with instant SEQ ID NOs: 1, 3, 5, 9 (See Result 12 of STIC Sequence Search Result 20220821_174318_us-17-096-579-1.rnpbm, Result 2 of STIC Sequence Search Result 20220821_174318_us-17-096-579-3.rnpbm, Result 2 of STIC Sequence Search Result 20220821_174318_us-17-096-579-5.rnpbm, Result 2 of STIC Sequence Search Result 20220821_174318_us-17-096-579-9.rnpbm, all in SCORE)(as recited in claims 2, 19-23).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 2, 19-24 and claims 2, 3, 9-20 of U.S. Patent No. 10124060 recite a composition comprising: a first synthetic nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:1; a second synthetic nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:3; a third synthetic nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:5; and a fourth synthetic nucleic acid molecule comprising a nucleotide sequence that has at least 90% identity to the nucleotide sequence of SEQ ID NO:9.

Conclusion
	5. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648